Citation Nr: 1642551	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the Veteran's September 2013 substantive appeal, he requested the opportunity to testify before a Board member at a local VA office (Travel Board Hearing).  A later September 2013 substantive appeal indicated he did not want a Board hearing.  Thereafter, he indicated in October 2013 that he wanted a Travel Board Hearing and shortly after, changed his hearing request from a Travel Board Hearing to a video conference hearing.  Such a hearing was scheduled for August 2016.  However, given the disposition of the case described below, no hearing is necessary here.


FINDING OF FACT

In August 2016, the Veteran requested withdrawal of the appeal regarding his low back.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran was scheduled for an August 2016 video conference hearing with a Veterans Law Judge.  However, in August 2016, prior to that hearing and promulgation of a Board decision in the appeal, the Veteran notified VA that he wants to withdraw his low back appeal that was pending.  It was an express statement and as to this particular appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


